Judge Roane
delivered the Court’s opinion.
The Court affirms the judgment of the Superior Court affirming that of the County Court, on this ground;— that the invalidity of the judgment agreed to be assigned, does not appear to have been in contemplation of the ap-' pellant at the time of the contract, but that all his objections to engaging in that contract had relation only to the insolvency of the Jacksons’,—and on the further ground, that his assent to the contract, thus understood, was given when he was not disabled, from contracting, by intoxication or otherwise.